Citation Nr: 1618871	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to VA Vocational Rehabilitation & Employment benefits under 38 U.S.C. Chapter 31 will be addressed in a separate decision.  See BVA Directive 8430, paragraph 14(c)(10))


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 through January 1987.  His period of service from August 9, 1978 through May 16, 1985 was under honorable conditions; however, his period of service from May 17, 1985 through January 5, 1987 is considered to have been under dishonorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which granted service connection for cervical spine degenerative disc disease at C6-7 with spondylosis with a 10 percent initial disability rating and left upper extremity radiculopathy with a 30 percent initial disability rating, both effective from May 28, 2009; and denied service connection for claimed left shoulder, left knee, bilateral foot, chest deformity, and right hip disabilities.  A timely appeal was perfected by the Veteran in which he challenged the assigned initial disability ratings for his service-connected cervical spine and left upper extremity disabilities, and the RO's denials of service connection for left shoulder, left knee, bilateral foot, chest deformity, and right hip disabilities.

The Veteran testified during a January 2015 video conference hearing.  A transcript of that testimony is associated with the claims file.

In June 2015, the Board issued a decision and remand in which it granted service connection for left knee degenerative joint disease and patellofemoral pain syndrome, bilateral pes planus, and right hip degenerative joint disease and impingement.  The Veteran's claim for an initial disability rating in excess of 20 percent for cervical spine degenerative disc disease, C6-7 with spondylosis, was denied.  The issues of the Veteran's entitlement to service connection for left shoulder impingement, bursitis, and acromioclavicular (AC) joint arthritis; service connection for a deformity on the chest due to gynecomastia surgery; an initial disability rating in excess of 30 percent for left upper extremity radiculopathy; and a TDIU were all remanded for further development.  Such development was to include:  providing the Veteran a Statement of the Case (SOC) regarding his claim for a TDIU; associating the Veteran's VA vocational rehabilitation folder with the claims file; obtaining and associating with the claims file records for any additional medical treatment identified by the Veteran; affording the Veteran new VA examinations of the claimed deformity on his chest, claimed left shoulder disorder, and left upper extremity radiculopathy; and, readjudication of the issues remaining on appeal by the agency of original jurisdiction (AOJ).

The Veteran filed a motion for reconsideration of the Board's June 2015 decision.  That motion was denied.

In September 2015, The RO issued a Statement of the Case (SOC) addressing the Veteran's TDIU claim.  In response, the Veteran's representative submitted an October 2015 VA Form 9 substantive appeal requesting a video conference hearing before the Board.  In a December 2015 decision and remand, the Board remanded the issue of the Veteran's entitlement to a TDIU and directed that a video conference hearing be scheduled.

Pursuant to the Board's remand instructions, testimony regarding the Veteran's claim for a TDIU was received during a March 2016 video conference hearing.  A transcript of that testimony is also associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board notes that the separate issue of the Veteran's entitlement to VA Vocational Rehabilitation & Employment benefits under 38 U.S.C. Chapter 31 remains pending, subject to development actions directed by the Board in a December 2015 remand.  Such development was to include conducting a vocational rehabilitation assessment of the Veteran and obtaining an opinion as to whether the Veteran has, at any time since February 2010, been capable of overcoming the effects of impairment related to his disabilities.  To date, the development ordered as to that issue has yet to be performed by the AOJ, and to that extent, the issue of the Veteran's entitlement to VA Vocational Rehabilitation & Employment benefits under 38 U.S.C. Chapter 31 is the subject of a separate Board remand.  It is likely that the medical findings from the vocational rehabilitation assessment will include findings that are pertinent to the Veteran's ability to secure and follow a substantially gainful occupation.

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In this case, the additional development and ultimate outcome of the issue concerning the Veteran's claim for Vocational Rehabilitation & Employment benefits is likely to impact the analysis of the Veteran's TDIU claim; hence, those two issues are inextricably intertwined.  As such, and where the issue concerning Vocational Rehabilitation & Employment benefits remains pending and is the subject of another remand, the issue of the Veteran's entitlement to a TDIU must also be remanded at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for a TDIU. The letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his service-connected disabilities since February 2016.
 
2.  Obtain records for treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development, and after all necessary development concerning the Veteran's claim for VA Vocational Rehabilitation & Employment benefits under 38 U.S.C. Chapter 31 has been performed, the issue of the Veteran's entitlement to a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




